ORDER

PER CURIAM
David Knudsen (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant pled guilty to second-degree domestic assault and first-degree- assault, in return for which the State of Missouri (“State”) dismissed a count of armed criminal action. The trial court sentenced Mov-ant to concurrent sentences of 15 years for each count. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).